                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ARJN #3, LLC, d/b/a JONATHAN’S               )
GRILLE, et al.,                              )
                                             )
        Plaintiffs,                          )        Case No. 3:20-cv-00808
                                             )
v.                                           )        JUDGE CAMPBELL
                                             )        MAGISTRATE JUDGE FRENSLEY
JOHN COOPER, et al.,                         )
                                             )
        Defendants.                          )

                                          ORDER

       Pending before the Court is Plaintiffs’ Motion for a Temporary Restraining Order. (Doc.

No. 7). Defendants are ordered to respond to the motion by September 29, 2020.

       It is so ORDERED.



                                                  ______________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00808 Document 13 Filed 09/23/20 Page 1 of 1 PageID #: 117
